Citation Nr: 1821638	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  08-35 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for post-operative left varicocele.

2.  Entitlement to a compensable rating for left inguinal hernia with scar.

3.  Entitlement to an effective date earlier than June 19, 2015 for the 40 percent disability rating assigned for infectious hepatitis.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1974 to August 1976.

This matter comes to the Board of Veterans Appeals (Board) on appeal from January 2006, December 2006, and April 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In the January 2006 decision, the RO denied higher ratings for the left varicocele and the hernia scar.  In the December 2006 decision, the RO denied TDIU.  In the April 2017 decision, the RO increased the disability rating for hepatitis to 40 percent and the Veteran disagreed with the effective date of the increase.  

In May 2010, the Veteran testified before a Veterans Law Judge during a videoconference hearing.  A transcript of the hearing is of record.  The Veterans Law Judge that conducted that hearing is no longer employed by the Board.  The Veteran declined the opportunity to have a hearing with another Veterans Law Judge.  

This matter was previously before the Board in July 2010 and in November 2014, at which time it was remanded for additional development.  The Board finds that there has been substantial compliance with its November 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  It is now returned to the Board.


FINDINGS OF FACT

1. The Veteran has not had long-term drug therapy, one to two hospitalizations per year, and/or intermittent intensive management of his post-operative left varicocele.  

2.  The Veteran's left inguinal hernia scar is well-healed, linear, not unstable, not painful, and the hernia is not recurrent.

3.  In February 2005, the Veteran requested an increased evaluation for his hepatitis condition.

4.  In a November 2014 decision, the Board denied entitlement to a compensable rating for infectious hepatitis.

5.  Following the November 2014 Board decision, the first claim of entitlement to an increased rating for infectious hepatitis was received on June 19, 2015.  

6.  The Veteran's service-connected disabilities alone do not prevent him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-connected left varicocele have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.115(b), Diagnostic Code (DC) 7599-7523 (2017).

2.  The criteria for a compensable rating for left inguinal hernia with scar have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.114, DC 7338 (2017).

3.  The November 2014 Board decision that denied entitlement to a compensable rating for infectious hepatitis is final.  38 U.S.C. § 7105 (2012); 38 U.S.C. §§ 20.302, 20.1100, 20.1104 (2017).

4.  The criteria for an effective date earlier than June 19, 2015 for the grant of a 40 percent disability rating for infectious hepatitis have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.158, 3.400 (2017).

5.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A.  Post-operative left varicocele

The Veteran contends that he is entitled to an increased rating for his service-connected post-operative left varicocele, previously claimed as kidney condition and chronic epididymo-orchitis.  The Veteran's post-operative left varicocele is rated as noncompensable under 38 C.F.R. § 4.115b, DC 7599-7525.

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  When a disability is not specifically listed, the DC will be built up, meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last two digits will be "99."  38 C.F.R. § 4.27.  For example, DC 7599 is used to identify unlisted genitourinary disabilities not specifically listed in the Schedule, but are rated by analogy to similar disabilities under the Schedule.  See 38 C.F.R. §§ 4.20, 4.27.

Hyphenated diagnostic codes are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).  The Veteran is currently service-connected for post-operative left varicocele rated as noncompensable under DC 7599-7525.

DC 7525 evaluates epididymo-orchitis, chronic only based on urinary tract infection under ratings of the genitourinary system - dysfunctions.  Under this DC, a 10 percent rating is assigned for long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is assigned for recurrent symptomatic infection requiring drainage/frequent hospitalization, greater than two times/year, and/or requiring continuous intensive management.  38 C.F.R. § 4.115b, DC 7525.

Based on the evidence of record, the Board concludes that the preponderance of the evidence is against finding that a compensable rating is warranted for the Veteran's post-operative left varicocele.

In the May 2010 hearing, the Veteran testified that he takes three sitz baths a day, takes pain medication, his testicles swell, and he has trouble moving around.  The Veteran stated that he has recurring chronic pain and that an examiner said that the Veteran might need surgery but that it might not relieve his pain.  The Veteran stated that his symptoms prevent him from being gainfully employed, noting that he cannot stand a lot, drive more than an hour, lift anything, and goes to the bathroom frequently at night and all day.

The Veteran underwent a VA examination in February 2012 for post-operative left varicocele.  The report indicates that the Veteran's condition was asymptomatic and that he has not required treatment for it.  The examiner noted that the Veteran did not require long-term drug therapy, had not been hospitalized within the last year for this condition, and had not required intermittent intensive management.

VA treatment records show treatment for scrotal pain but do not show that it is due to the Veteran's post-operative left varicocele, nor do records indicate that long-term drug care, hospitalization, or intermittent intensive management was required.

In March 2016, the Veteran underwent a VA examination for his post-operative left varicocele.  The VA examiner noted that the Veteran has right acute epididymitis with chronic bilateral scrotal discomfort, but that the condition was not related to the Veteran's service connected left varicocele.  The examiner noted that the Veteran's current condition is uncomplicated, asymptomatic, and that the pain and discomfort experienced is caused by the non-service connected right acute epididymitis.  The report indicates that the Veteran reported scrotal pain but that he was not wearing a truss or other support.  There was no palpable varicocele or mass, and his surgical scars were well-healed and non-tender.

In an August 2016 VA opinion, the examiner clarified that the Veteran's in service varicocele was excised, the operative repair was uncomplicated, and there exists no chronic sequelae or identified functional limitation exists.  The examiner stated that "this rectified condition is not pertinent to any consideration of the Veteran's current employment capability."  The examiner stated that the November 1978 and March 2016 VA examinations were consistent in that the Veteran's varicocele wound did not seem to be problematic on examination and would not hinder employability.  The examiner explained that the Veteran has claimed that the service-connected varicocelectomy scar caused "recurrent pain," but that the examiner could not elicit any pain or functional limitation upon examination.  The examiner noted that neither the Veteran's in-service varicocele resolved, nor that the residual, benign, stable surgical scar, without identified functional limitation, limit the Veteran's job prospects.

VA treatment records, received in August 2017, include an April 2017 record indicating that the Veteran reported methods of pain relief, including medication and multiple hot baths daily.  The Veteran reported that he had varicocele removed in 1974 and had been having pain off/on ever since, but denied problems voiding, hematuria, and dysuria.

In a January 31, 2018 statement, "S.C." who described herself as the Veteran's "stand-in mother" stated that some days the Veteran has trouble bathing and getting dressed.  She stated that he has to lie down for an hour or two due to pain and that his mental health is bad.  She stated that the Veteran does not do well with relationships because he is embarrassed to discuss his condition with anyone.

In another January 31, 2018 statement, the Veteran's friend noted that the Veteran's genital pain has left him bed ridden and unable to walk without pain for days at a time.  He stated that the Veteran has talked to him about his inability to have children or a relationship because of his condition.  He stated that he has had to talk him through panic attacks.

In a January 23, 2018 statement, the Veteran's brother noted that he has witnessed the Veteran suffer from testicular issues for the past several years.  He stated that the Veteran has "extreme pain, swelling, limited ambulation, inability to have intimate copulation, insomnia, prolonged periods of not getting out of bed among other issues."

Based on the lay and medical evidence of record the Board finds that the Veteran's post-operative left varicocele does not approximate the level of severity contemplated by a compensable rating.  As noted above, a 10 percent rating is assigned for long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management.  At no point during the period on appeal has the evidence shown that a compensable rating is warranted.  The Board acknowledges the Veteran's contentions of pain and use of medication as well as the lay statements noting pain and difficulties in daily life.  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a compensable evaluation.  The VA examinations in February 2012 and March 2016 noted that the Veteran's condition is uncomplicated and asymptomatic and did not indicate required long-term drug therapy, hospitalization within the last year, or intermittent intensive management.  As such, based on the evidence of record, a compensable rating is not warranted.

The Board has considered other potentially applicable DCs, but has found that no other DCs would result in a more favorable rating.

The preponderance of the evidence is against a compensable rating for the Veteran's service-connected post-operative left varicocele.  The benefit-of-the-doubt doctrine is not applicable, as there is no approximate balance of evidence.  Thus, the appeal must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


B.  Left inguinal hernia scar

The Veteran contends that his left inguinal hernia scar warrants a compensable rating.  The Veteran's left inguinal hernia with scar has been rated under DC 7338.

Under DC 7338, a noncompensable rating is warranted for an inguinal hernia that is (1) small, reducible, or without true hernia protrusion; or (2) not operated, but remediable.  A 10 percent rating is warranted in cases of a post-operative and recurrent inguinal hernia, readily reducible and well supported by truss or belt.  A 30 percent rating is warranted in cases of a small post-operative and recurrent, or unoperated and irremediable, inguinal hernia that is not well supported by truss or not readily reducible.  A 60 percent rating is warranted where there is a large, post-operative, recurrent inguinal hernia, that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.

DC 7805 rates scars, other, including linear scars, and requires the evaluation under the appropriate analogous diagnostic code.  38 C.F.R. § 4.118.  DC 7804 rates painful or unstable scars.  Under DC 7804, a 10 percent rating is assigned for one or two scars that are unstable or painful.  A 20 percent rating is assigned for three or four scars that are unstable or painful.  A 30 percent rating is assigned for five or more scars that are unstable or painful. 38 C.F.R. § 4.118.An additional, separate compensable evaluation under DC 7804 is warranted when residual scars are unstable or painful.  Here, the medical evidence does not indicate that the Veteran's scar is unstable or painful.

In the April 2005 VA examination, the examiner noted that the scar of the left inguinal hernia measured approximately 6.5 cm, was well healed, not depressed, and associated with no rash.

In the May 2010 hearing, the Veteran testified regarding the hernia and related symptoms, noting tenderness, taking pain medication, says it is hard to do anything, and that he does not have a social life anymore because of his condition.

In February 2012, the Veteran underwent a VA examination for residuals of left inguinal hernia with scar.  The examiner noted no indication that the left inguinal hernia with scar is reducible because it is asymptomatic.  The examiner noted that the post-operative scar measured less than 6 square inches, is superficial, linear, and not unstable, painful, or resulting in any limitation of function of the anterior trunk.

The Veteran's March 2016 VA examination indicates that the Veteran's inguinal hernia has not recurred.

The evidence of record does not indicate that the Veteran, during the period on appeal, had a post-operative recurrent inguinal hernia that was readily reducible and well supported by truss or other support.  While the Board acknowledges that the current status of the Veteran's service-connected inguinal hernia is post-operative, VA examiners have not classified the hernia as "recurrent" and there is no evidence that the Veteran has required the support of a truss or belt.  The competent and credible medical evidence provides that the Veteran has not had any further hernia complications during the period on appeal.  Additionally the evidence of record does not establish that the Veteran would be entitled to a separate rating for unstable or painful scars.  Therefore, the Veteran's disability picture for his service-connected left inguinal hernia with scar more closely approximates the disability picture contemplated by a noncompensable rating under DC 7338.

Based on the above, the evidence does not support the assignment of a compensable rating for the Veteran's left inguinal hernia with scar.  The benefit-of-the-doubt doctrine is not applicable, as there is no approximate balance of evidence.  Thus, the appeal must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

C.  Extraschedular

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of post-operative left varicocele and left inguinal hernia scar, are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2017) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).

II.  Earlier effective date - increased rating for infectious hepatitis

Unless specifically provided otherwise in Title 38 Chapter 51, the effective date of an award based on a claim for an increase of compensation, shall be fixed in according with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  An exception is that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date.  38 U.S.C.A. § 5110(b)3).

Effective March 24, 2015, VA amended its regulations regarding claims and appeals.  The amendment requires claims to be filed on standard forms, eliminates constructive receipt of claims, and requires notices of disagreement (NOD) on a standardized form.  The Federal Register notice is found at 79 Fed. Reg. 57660 (Sept. 25, 2014).  The law applicable here is that in place prior to this revision.

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Prior to changes in regulations, that do not apply in this case, any communication or action indicating intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that June 19, 2015 is the correct date for the 40 percent disability rating assigned for the Veteran's service-connected infectious hepatitis.  Although the Veteran has contended that he is entitled to an earlier effective date for this rating because he has been appealing the matter since 2006.  However, there is no basis under the governing legal criteria to establish that he is legally entitled to an earlier effective date.

Review of the record shows that the Veteran first filed a claim of entitlement to service connection for infectious hepatitis in April 1977.  The RO denied service connection for residuals of hepatitis in a January 1979 rating decision.  The RO informed the Veteran of that denial in a January 1979 letter.  In an April 1980 rating decision, the Veteran was granted a noncompensable rating for residuals of infectious hepatitis and was notified in May 1980.  VA received no information or evidence relevant to that issue within a year of notification.  Thus, the April 1980 rating decision is final.  See 38 U.S.C. § 7105; see also 38 C.F.R. § 3.156(b).  In a March 1993 statement, the Veteran requested re-evaluation of his service-connected "liver condition," and a November 1993 rating decision continued the Veteran's current rating for hepatitis.  A NOD was received in November 1993.  The RO issued a Statement of the Case (SOC), in February 1994, the Veteran did not perfect his appeal and the RO closed the case.  In a June 1997 statement, the Veteran requested a new examination.  The Veteran failed to report to a VA examination in August 1997, and in a September 1997 rating decision the Veteran's noncompensable rating was continued.  A March 1998 rating decision continued the Veteran's noncompensable rating for residuals of hepatitis.  

In February 2005, the Veteran submitted a statement requesting an increased evaluation for hepatitis.  A January 2006 rating decision continued the noncompensable rating for infectious hepatitis.  In July 2006, the Veteran submitted a NOD for the evaluation of his infectious hepatitis.  In an October 2008 SOC, the Veteran's noncompensable rating was continued.  In December 2008, the Veteran's claim was certified to the Board in a VA Form 8.  In a July 2010 Board decision, the issue of entitlement to a compensable rating for infectious hepatitis was remanded to the RO.  In an April 2012 supplemental statement of the case (SSOC), the Veteran's claim for entitlement to a compensable rating for infectious hepatitis was denied.  In a November 2014 Board decision, entitlement to a compensable rating for infectious hepatitis was denied.  

Unless the Chairman of the Board orders reconsideration, all Board decisions are final on the date stamped on the front of the decision.  38 U.S.C. § 7104; 38 C.F.R. § 20.1103.  Here, the Chairman did not order reconsideration so the Board decision is final.  

The next claim of entitlement to an increase for infectious hepatitis was received on June 19, 2015.  There is no earlier claim of entitlement to an increase for this disability that has not been subject to a final adjudication.  As a result of the June 2015 claim, a new VA examination was ordered indicating that a 40 percent evaluation was warranted.  In an April 2017 rating decision the Veteran's evaluation of infectious hepatitis was increased to 40 percent, effective June 19, 2015, the date the claim was received.  It is not factually ascertainable that the increase occurred between November 2014 and June 19, 2015.  As the first claim for an increase for infectious hepatitis received after the November 2014 Board decision was June 19, 2015, that is the earliest effective date.  There is no reasonable doubt to be resolved as to this issue.


III. TDIU

Schedular awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a) (2017).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2017).

If those percentages are not met, a TDIU can still be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b).  The subsection addressing the extraschedular basis provides that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph(a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.

The Veteran is service connected for four disabilities, including infectious hepatitis, evaluated as 40 percent disabling from June 19, 2015; post-operative left varicocele, residuals, left inguinal hernia repair with scar, and surgical scar associated with post-operative left varicocele, all assigned noncompensable ratings.  The Veteran's combined disability rating is 40 percent as of June 19, 2015.  Thus, the Veteran does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).

With regard to whether the Veteran is entitled to TDIU pursuant to 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  If the Director denies the extraschedular TDIU, the Board has jurisdiction to grant or deny the appeal, or remand for additional development and the Director's decision is the same as the RO's as far as the Board's jurisdiction and standard of review.  Wages v. McDonald, 27 Vet. App. 233, 238 (2015).

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran does not have to be 100 percent unemployable in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "marginal employment shall not be considered substantially gainful employment."

The Veteran contends that he is unable to work because of his service-connected disabilities.  He has reported that numerous doctors have indicated that he cannot work.  The Veteran has stated that he cannot work because his pain medications make him drowsy but that he cannot work without them.

In May 2005, the Veteran submitted a statement in support of claim, amending his claims to include, inter alia, unemployability due to chronic epididymo-orchitis.

In the July 2005 VA examination, the examiner noted that the Veteran has a slight limp, uses a cane, has no hearing loss, and no eye complaints.  The report notes that the Veteran was diagnosed with hypertension and had no complaints of his spine.  The report indicates that he last worked in January 2005 for one year and quit because he went to the hospital for his depression and stated that he cannot work due to his scrotal pain.  The examiner noted that the Veteran's "faint forehead scar, tension headaches, hypertension, inactive hepatitis B, GERD, old injury of right ankle, and chronic pain right inguinal area and right testicular area do not prevent employability."

In the TDIU application received in June 2006, the Veteran noted that his service-connected varicocele prevents him from securing or following any substantially gainful occupation.  He noted that this disability affected his full-time employment since 1999 and that the last date he worked was January 2005.  He stated that the most he ever earned in one year is $15,000 in the year 2000 when he worked as an office equipment technician repair.  He noted that from January 2004 to January 2005 he worked as a stocker but left his job because of his disability and that he was not receiving disability retirement benefits.  The application indicates that the Veteran completed three years of college but has no other training or education.

In a July 2006 statement, the Veteran stated that he cannot work and that VA doctors have confirmed that he cannot work.  He stated that he is living on food stamps and benefit payments for the loss of use of creative organ.  He stated that he cannot do anything and has "thoughts of suicide every day" and is "tired of not being able to take care of [himself]."

In an application, received in September 2006, the Veteran's former employer noted that the Veteran began employment as a copier technician on June 19, 2000, and ended employment on September 16, 2002, when he quit.

In a statement received September 18, 2006, the Veteran noted that he worked as a copier repairman from January 2000 to March 2003, as a stocker from April 2002 to December 2002 and from January 2004 to January 2005.

In a form received in September 2006, the Veteran's former employer noted that he stopped working due to health in January 2006.

Social Security Administration (SSA) records received in August 2008, indicate that the Veteran began receiving disability benefits on January 14, 2005.  The records noted that the Veteran has the following severe impairments: depression, anxiety disorder, hepatitis, hypertension, polysubstance abuse in sustained full remission, multiple angiolipomas of the right kidney with renal insufficiency, right rotator cuff tear, AC joint arthritis and subchondral cyst of the humeral head, diverticular disease, osteoporosis and chronic epididymitis.  The SSA records indicate that "the claimant has the residual functional capacity to perform sedentary work except moderate limitations in the ability to maintain attention and concentration for extended periods, work in coordination with or proximity to others without being distracted by them, interact appropriately with the general public and to accept instructions and respond appropriately to criticism from supervisors."

In the May 2010 hearing, the Veteran testified that he was unemployed and receiving SSA benefits.  He stated that he uses a cane prescribed by the VA to assist with walking.  He noted that he went back to school and graduated to work on computers and copiers but then has not been able to work in three years.

Regarding TDIU, the Veteran testified that he had to quit his job because he could not lift anything, could not squat, could not stand up, and could not drive at times.  

The Veteran underwent a VA examination in February 2012.  The general medical examiner opined that he was unable to identify any service-connected disabilities that would render the Veteran unable to obtain or maintain employment.  The examiner noted that the Veteran experiences testicular pain and would be prevented from strenuous labor but would be able to perform sedentary work.  SSA records indicate that the Veteran is considered disabled due to posttraumatic stress disorder (PTSD) and other non-service connected conditions.  As noted above, the Veteran's service-connected conditions of hepatitis C, post-operative left varicocele, and left inguinal hernia with scar are all asymptomatic and do not result in limitations of function, aside from testicle pain, and do not preclude employment.

The Veteran underwent a VA examination in March 2016.  The VA examiner opined that the Veteran's service-connected conditions do not preclude the Veteran's ability to obtain or maintain gainful employment.  The VA examiner noted that the Veteran's service connected post-operative left varicocele with scar, did not cause functional limitation or limit job prospects.  The report indicates that a full work and educational history was obtained by the Social Work department, indicating that the Veteran obtained his GED and completed an associate's degree in industrial electronics in 2000.  After service, the Veteran began working in the construction field as a roofer and laborer, and continued in this field for 15 to 20 years until he was hit by a car and was on crutches for 2 years.  The Veteran worked as a copier technician for 3 years.  The Veteran reported that he became disabled in 2005 and noted that he was "currently not gainfully employed."  Based on the Veteran's work and education assessment, it is not shown that the Veteran is unable to obtain or maintain gainful employment as a result of service connected conditions.

The March 2016 VA medical opinion indicates that neither the Veteran's varicocele nor his left inguinal hernia with scar impact his ability to work or limit his job prospects. 

In a January 2018 statement, the Veteran stated that he was tired of not being able to work and that he is constantly suffering due to his disabilities.

Based on a review of the medical findings, the Board finds that the preponderance of the evidence indicates that the Veteran's service-connected disabilities do not prohibit the Veteran from securing and following gainful employment.  While the Veteran's service-connected disabilities prevent him from strenuous labor, there is no indication that the Veteran is precluded from obtaining and maintaining sedentary employment.  The Board acknowledges that the Veteran is currently unemployed; however, as noted above, the Veteran quit his previous employment and there is nothing in the record showing that the Veteran attempted to secure any type of employment since leaving his previous employment.  The Board also acknowledges that the Veteran is currently receiving SSA benefits for his non-service connected conditions; however, the record does not indicate that the Veteran's service-connected disabilities prevent him from obtaining and maintaining employment.

Given that the preponderance of the evidence discussed above shows that the Veteran's service-connected disabilities alone do not render him unable to engage in employment, the Board concludes that referral of this matter for extraschedular consideration is not indicated. The preponderance of the evidence is against this claim for entitlement to TDIU.  Therefore, there is no reasonable doubt to be resolved.  The appeal for this matter must be denied. 38 U.S.C. § 5107(b), 38 C.F.R. § 4.3.


ORDER

Entitlement to a compensable rating for post-operative left varicocele is denied.

Entitlement to a compensable rating for left inguinal hernia scar is denied.

Entitlement to an effective date prior to June 19, 2015 for the evaluation of 40 percent assigned for infectious hepatitis is denied.

Entitlement to a TDIU is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


